Order filed August 8, 2019




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-19-00409-CV
                                  ____________

        CASSIE LANDRUM, INDIVIDUALLY, AND AS PERSONAL
        REPRESENTATIVE OF THE ESTATE OF JEFFREY LANDRUM,
                             Appellants

                                        V.

    GENERAL SHELTERS OF TEXAS, LTD., ROBERT C. HANCOCK,
        INDIVIDUALLY, DAWN HANCOCK, INDIVIDUALLY, AND
       ROBERT C. HANCOCK AND DAWN HANCOCK D/B/A THREE
                   ACES MINI STORAGE, Appellees


                   On Appeal from the 344th District Court
                          Chambers County, Texas
                     Trial Court Cause No. 18DCV0253

                                   ORDER

      This is an appeal from a judgment signed January 22, 2019, which became
final on order of severance signed February 11, 2019. Appellant timely filed a post-
judgment motion. The notice of appeal was due May 13, 2019. See Tex. R. App. P.
26.1. Appellant, however, filed the notice of appeal on May 15, 2019, a date within
15 days of the due date for the notice of appeal. A motion for extension of time is
necessarily implied when the perfecting instrument is filed within 15 days of its due
date. Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellant did not file a
motion to extend time to file the notice of appeal. While an extension may be
implied, appellant is still obligated to come forward with a reasonable explanation
to support the late filing. See Miller v. Greenpark Surgery Center Assocs., Ltd., 974
S.W.2d 805, 808 (Tex. App.—Houston [14th Dist.] 1998, no pet.).
      Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal on or before 10 days after the date of this order. See Tex. R.
App. P. 26.3;10.5(b). If appellant does not comply with this order, we will dismiss
the appeal. See Tex. R. App. P. 42.3.



                                               PER CURIAM




                                           2